                  Case 5:21-cv-01155-EJD Document 26 Filed 03/10/21 Page 1 of 2



          Julian Hammond (SBN 268489)
     1    jhammond@hammondlawpc.com
          Polina Brandler (SBN 269086)
     2    pbrandler@hammondlawpc.com
          Ari Cherniak (SBN 290071)
     3    acherniak@hammondlawpc.com
          HAMMONDLAW, PC
     4    11780 W. Sample Road, Suite 1103
          Coral Springs, FL 33065
     5    Tel: (310) 601-6766
          Fax: (310) 295-2385
     6
          Attorneys for Plaintiff and the Putative Class
     7
     8                                    UNITED STATES DISTRICT COURT
     9
                                       NORTHERN DISTRICT OF CALIFORNIA
     10
                                                  SAN JOSE DIVISION
     11
     12
     13   MADALYN BROWN, individually and on behalf            Case No.: 5:21-cv-01155-EJD
          of all others similarly situated,
     14                                                        NOTICE OF WITHDRAWAL OF STEVEN
                 Plaintiff,                                    D. RESNICK AS COUNSEL FOR
     15   vs.                                                  PLAINTIFF

     16   ACCELLION, INC., a Delaware Corporation,

     17          Defendant.

     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                           1
29                                               NOTICE OF WITHDRAWAL

30
                   Case 5:21-cv-01155-EJD Document 26 Filed 03/10/21 Page 2 of 2




     1
     2            TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE NOTICE that

     3    Steven D. Resnick hereby withdraw as counsel in this action and requests that the Clerk remove him
     4    from the case docket. HammondLaw, P.C., will continue to serve as counsel of record for Plaintiff and
     5    the putative class in this action.
     6
     7    Dated: March 10, 2021
     8
          Respectfully submitted,                                  s/ Steven D. Resnick
     9                                                         Steven D. Resnick
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                           2
29                                              NOTICE OF WITHDRAWAL

30
